Citation Nr: 9909504	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher (compensable) initial evaluation 
following an original award of service connection for 
photophobia with vascular headaches.


REPRESENTATION

Appellant represented by:	 John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which granted service 
connection for photophobia with vascular headaches and 
assigned a noncompensable evaluation following that original 
award of service connection.


FINDING OF FACT

The veteran's photophobia is manifested by sensitivity to 
light, and by headaches, when exposed to bright sunlight or 
glare, relieved by aspirin;  there is no medical evidence 
that the veteran's headaches are prostrating.  


CONCLUSION OF LAW

The criteria for a compensable, 10 percent, evaluation for 
photophobia with vascular headaches have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.84a, Diagnostic Code 6009, 4.124, Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the disability due to photophobia 
warrants a higher initial evaluation following the award of 
service connection than the noncompensable evaluation 
currently assigned.  The propriety of the initial evaluation 
of the veteran's service-connected disability presents a 
well-grounded claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Evaluations of disability are based, 
as far as possible, upon the average impairment of earning 
capacity due to the disability as issue.  38 C.F.R. § 3.321.

The Board notes the veteran's contentions, including as 
expressed in his December 1997 substantive appeal, that he is 
entitled to an advisory medical opinion, a thorough and 
contemporaneous examination, and to adequate reasons and 
bases for VA's decision.  As an initial matter, the Board 
notes that these contentions are ancillary to the veteran's 
underlying claim of entitlement to a higher (compensable) 
evaluation following an initial award of service connection.  
They are not separately appealable matters.  Rather, these 
contentions pertain to the duty to assist the veteran in the 
development of the issue currently on appeal.  As discussed 
below, the Board finds that the duty to assist the veteran 
under 38 U.S.C.A. § 5107(a) has been met.  

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (1998).  Approval for an 
advisory medical opinion is granted only if the Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the evaluation of the severity of photophobia is 
complex or controversial, nor does the medical evidence so 
indicate.  The veteran has been afforded several VA 
examinations of his eyes.  The Board finds that the VA 
examinations were adequate for rating purposes.  The Board 
finds no evidence to warrant a determination that the 
veteran's claim in this case presents issues of medical 
complexity or controversy so as to warrant approval of an 
advisory medical opinion.  The request for an advisory 
medical opinion is denied.  

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  The veteran was afforded VA 
examination of his eyes in July 1993, at a time 
contemporaneous with his April 1993 claim for service 
connection for an eye disorder.  The veteran was afforded VA 
examinations of his eyes in May 1996, July 1996, and August 
1996, in connection with his claim for service connection for 
photophobia.  The veteran's eyes were again examined in March 
1997 following the grant of service connection for 
photophobia.  The reports of examinations reflect that VA 
examiners recorded past medical history, noted the veteran's 
current complaints, conducted physical examination, and 
offered assessment.  The Board further notes that the March 
1997 examination followed a December 1996 contention that 
photophobia had increased in severity.  The Board finds that 
the examinations afforded were adequate for rating purposes, 
and were provided contemporaneous to the veteran's claim.  
For these reasons, the Board finds that the examinations 
provided in 1993 through 1997 are adequate for rating 
purposes.  Thorough and contemporaneous examination has been 
provided, and no further examination is required to satisfy 
the duty to assist the veteran to develop his claim.  
38 U.S.C.A. § 5107(a).  

Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decision on his claim, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his representative were not 
specific in raising this very general matter, the Board can 
only point to the following reasons and bases supporting its 
decision.

At a personal hearing conducted in May 1994, in testimony on 
the issue of service connection for photophobia, the veteran 
stated that, "to this day" if he was outside on a bright, 
sunshiny day, he had to wear eye protection if he was outside 
"anytime at all."  

On VA examination conducted in July 1993, the veteran 
complained of headaches in bright light.  He reported no 
history of injury to the eyes.  The veteran's eye 
examination, including corrected visual acuity, retinal 
health, and tension by tonometry, were normal.  The macula, 
disc, lenses, iris, cornea, and conjunctiva of each eye was 
normal.  The examiner concluded that the veteran had a normal 
eye examination with photophobia by symptoms.

On VA examination conducted in May 1996, the veteran again 
reported that he had headaches when exposed to bright light.  
He reported that the headaches were relieved as soon as he 
was able to take aspirin.  He had good visual acuity with 
correction.  

An August 1996 VA examination report discloses that the 
veteran reported headaches when exposed to bright light or 
glare.  He again reported that aspirin "helped" the 
headaches.  He reported no nausea.  Neurologic examination 
was normal.  Vascular headache was diagnosed.  

VA examination in March 1997 was negative for neurologic 
abnormality.  

The veteran's photophobia is evaluated by analogy to an 
unhealed injury of the eye under 38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (1998), and under the criteria for 
evaluation of migraine headache, 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Unhealed injuries of the eye are 
assigned a minimum 10 percent rating during active pathology, 
but are otherwise rated on impairment of vision, field loss, 
pain, rest requirements, or episodic incapacity.  Diagnostic 
Code 6009.  

No eye pathology has been found on VA or private 
examinations.  The veteran has not reported any specific rest 
requirements or episodic incapacity, except that he develops 
headaches, relieved by aspirin, if he is exposed to bright 
sunlight or glare without eye protection.  The veteran's 
photophobia is not analogous to an unhealed eye injury so as 
to warrant a compensable evaluation under Diagnostic Code 
6009.

The criteria for evaluation of migraine headaches in 
Diagnostic Code 8100 provide a 10 percent evaluation for 
prostrating attacks averaging one in two months over the last 
several months.  A noncompensable rating is for application 
for less frequent attacks.  A 30 percent rating is warranted 
for characteristic prostrating attacks averaging one a month 
over the last several months.  In this case, the veteran has 
not reported to any examiner that he has been confined to 
bedrest or required time off work as a result of any headache 
developing after exposure to bright sunlight or glare.  The 
veteran has specifically reported that the headaches cause no 
nausea and are relieved by use of aspirin.  

Although the veteran's representative contended, in a 
statement submitted in December 1996, that the veteran had 
"prostrating" headaches, there is no notation of record to 
reflect that the veteran has reported such characteristic or 
incapacitating symptomatology to any VA or private medical 
examiner or treating physician.  The record only indicates 
that the veteran does get headaches from time to time.  They 
are relieved by aspirin. The veteran's complaints are 
credible.  The Board notes that the veteran must use 
polarized lenses outside and needs a tinted windshield in his 
car.  The Board finds that a compensable, 10 percent 
evaluation, is warranted to compensate for impairment due to 
headaches and required equipment and adaptive modifications.  
Again, the evidence does not support a finding that the 
veteran's headaches are "prostrating" or by themselves 
incapacitating to a significant degree that they alone or in 
combination with his light sensitivity warrant the finding of 
a more severe impairment.  

The Board notes, however, that there is no evidence of any 
impairment of the veteran's visual acuity caused by the 
photophobia.  The Board further notes that the veteran's 
representative has not identified any Diagnostic Code under 
which a separate compensable evaluation for disability due to 
photophobia could be assigned.  In the absence of evidence of 
any impairment other than alluded to above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to an initial evaluation in excess of 10 percent 
for photophobia with headaches.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The benefit-of-the-doubt rule does not 
apply to warrant a higher (compensable) evaluation.  See 38 
U.S.C.A. § 5107(b).  



ORDER

Entitlement to a compensable, 10 percent, evaluation for 
photophobia with vascular headaches is granted, subject to 
laws and regulations governing the effective dates of awards 
of monetary benefits.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 7 -


- 2 -


